PEE OUEIAM.
The appellant filed a bill in equity against the appellee, setting forth as grounds for equitable relief the facts which are involved in the law ease of Boise City Artesian Hot & Cold Water Company, Limited, v. Boise City, Idaho (just decided by this court), 123 Fed. 232. The trial court sustained a demurrer to the bill for want of equity. The appeal presents no points not involved in the discussion of the law case, and upon the reasoning of that opinion, and the authorities therein cited, the decree of the Circuit Court is affirmed.